BACKESy' Y. C.
The bill in this case is for an accounting, and by agreement of counsel it was referred to a master to ascertain and report if a co-partnership had existed between the parties, and if he found it had to state an account. The master found no partnership, to which an exception was taken.
The bill alleges, and the proofs abundantly show, that Harris and Bellet, in August, 1925, entered into a joint venture, called by them a co-partnership, for the single purpose of marketing the capital stock of the Syncho Products Company. There can be no question as to this, and Bellet virtually admits it in his answer, his contention being, that there was no co-partnership, in fact, because Harris failed to contribute $1,000 towards the capital of the firm, which he claims was a condition to its formation. The obligation to do so is denied by Harris, and his explanation is that that sum was thought to be required .to start with, that he advanced $400, but more capital was found to be unnecessary because it was provided out of the profits of the business. Be that as it may, and assuming that it was a condition precedent to the engagement of the joint venture or co-partnership, the condition was waived by both parties actively participating in the venture for seven months, when it came to an end.
The exception is sustained, and the matter will be re-referred tó the master for an accounting.